EXHIBIT 21 ADOBE SYSTEMS INCORPORATED SUBSIDIARIES OF THE REGISTRANT Subsidiary Legal Name Jurisdiction of Incorporation/Formation The Americas: Adobe Macromedia Software LLC Delaware Adobe Offermatica LLC Delaware Adobe Systems Brasil Limitada Brazil Adobe Systems Canada Inc. Canada Adobe Systems Federal LLC Delaware Adobe Systems Software Chile Limitada Chile Adobe Visual Sciences LLC Delaware Day Software, Inc Delaware Omniture 2008, LLC Delaware Omniture Digital, LLC Delaware Omniture LLC Delaware Virtual Ubiquity, Inc Massachusetts Visual Sciences Technologies, LLC Delaware Europe: Adobe Software Trading Company Limited Ireland Adobe Systems Belgium BVBA Belgium Adobe Systems Benelux BV The Netherlands Adobe Systems Denmark ApS Denmark Adobe Systems Engineering GmbH Federal Republic of Germany Adobe Systems Europe Limited. United Kingdom Adobe Systems France SAS France Adobe Systems GmbH Federal Republic of Germany Adobe Systems (Schweiz) GmbH Switzerland Adobe Systems Iberica SL Spain Adobe Systems Istanbul Yazilim Ticaret Limited Sirketi Turkey Adobe Systems Italia SRL Italy Adobe Systems Nordic AB Sweden Adobe Systems Norge AS Norway Adobe Systems Romania SRL Romania Adobe Systems s.r.o. Czech Republic Adobe Systems Software Ireland Limited Ireland Day Management AG Switzerland Day Software AG Switzerland Day Software GmbH Germany Day Software Holding AG * Switzerland Day Software Limited United Kingdom Fort Point Partners GmbH Germany ICS Adobe Systems S.R.L Republic of Moldova Limited Liability Company Adobe Systems Russia Limited Liability Company Adobe Systems Ukraine Ukraine Omniture Limited United Kingdom Omniture Spain, S.L Spain YaWah ApS Denmark Africa: Adobe Systems South Africa (Proprietary) Limited South Africa Asia: Adobe Systems Co. Ltd Japan Adobe Systems Hong Kong Limited Hong Kong Adobe Systems India Private Limited. India Adobe Systems Korea Ltd. Korea Adobe Systems New Zealand Limited. New Zealand Adobe Systems Pte. Ltd. Singapore Adobe Systems Pty. Ltd. Australia Adobe Systems Software (Beijing) Co. Ltd. China Business Catalyst Systems Pty Ltd Australia Day Interactive Singapore Pte Ltd Singapore Integer Eureka Pty Ltd Australia Monkey Pty Ltd Australia Macromedia South Asia Pte. Ltd Singapore Omniture Australia Pty Ltd Australia Subsidiary Legal Name Jurisdiction of Incorporation/Formation Omniture HK Limited Hong Kong Ribbit Software Pty Ltd Australia Middle East: Adobe Systems Israel Ltd Israel Omniture Middle East FZ-LLC United Arab Emirates All subsidiaries of the registrant are wholly owned (except those marked with *), directly or indirectly by Adobe and do business under their legal names. *Majority owned
